Citation Nr: 1102658	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for upper respiratory 
infections including bronchitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to May 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the Veteran's appeal in November 2009.  
However, as there has not been substantial compliance with the 
remand directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When the Board last reviewed this claim it noted the Veteran's 
contentions that he has continued to suffer from and seek 
treatment for upper respiratory conditions and bronchitis since 
service.  The Board also noted the Veteran's in-service diagnoses 
of chronic upper respiratory infections and bronchitis.  See May 
1984 and January 1990 service treatment records.  Finally, the 
Board noted the Veteran's post-service diagnoses of bronchitis, 
acute sinusitis, and congestion.  See VA outpatient treatment 
records dated December 1995 to October 2004.  As such, an 
examination was deemed necessary, as there was no medical opinion 
of record as to whether there is a relationship between the 
Veteran's current diagnoses and those conditions diagnosed in 
service.  

Subsequent to the November 2009 remand directives, the Veteran 
underwent a VA examination in April 2010.  Upon examination and 
review of the Veteran's claims file, the examiner diagnosed the 
Veteran with recurrent allergic rhinitis and bronchitis in 
remission.  The examiner noted that the Veteran was treated for 
upper respiratory infections on several occasions during service, 
but was not diagnosed with allergies, bronchitis or sinusitis; 
the examiner opined that it is less likely than not that the 
Veteran's current upper respiratory conditions had their onset 
related during service nor are they related to service.  The 
Board finds that opinion inadequate for deciding the claim.  

Although the examiner stated in his report that he had reviewed 
the claims file, he did not make any reference to the January 
1990 service treatment record in which the Veteran was diagnosed 
with bronchitis.  Moreover, the examiner failed to provide 
adequate reasons and bases for the rationale provided, as he 
indicated that the Veteran was not diagnosed with bronchitis in 
service; however, as discussed above, the record demonstrates 
that the Veteran was indeed diagnosed with bronchitis during 
service.  Once VA undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Thus, a new medical examination and opinion are 
necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

As there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall, 11 Vet. 
App. at 268.  On remand, the requested medical examination and 
opinion must be obtained and the AMC/RO should ensure that all 
requested development has been undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current nature and likely etiology of his 
upper respiratory conditions, to include 
bronchitis and sinusitis.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly service 
treatment records and post-service treatment 
records. 

Based on the examination and review of the 
record, the examiner should answer the 
following questions:

Does the Veteran currently have an upper 
respiratory condition, to include bronchitis 
and/or sinusitis?  If yes, clearly state the 
diagnosis or diagnoses.

If the Veteran has a current upper 
respiratory condition(s), is it at least as 
likely as not that the Veteran's current 
respiratory condition(s) had its onset in 
service? 

In providing the opinion, the examiner should 
specifically comment on the May 1984 service 
treatment record which provides a diagnosis 
of a chronic upper respiratory infection, as 
well as the January 1990 service treatment 
record which provides a diagnosis of 
bronchitis.  The examiner should also comment 
on the Veteran's numerous statements 
indicating that he has continued to suffer 
from upper respiratory conditions and 
bronchitis since service. 

A complete rationale for the opinion must be 
provided.  If the examiner determines that an 
opinion cannot be provided without resort to 
speculation, the examiner must discuss why it 
is not possible.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


